This cause came on for hearing and was heard on the motion of plaintiff in error asking that the court “order up from the common pleas court of Hamilton county, Ohio, the bill of exceptions in the above entitled cause for examination by the court in determining constitutional questions involved in this case, and for such other purposes as may seem proper to the court.” Whereupon it appearing that no bill of exceptions in said cause was filed with the clerk of the court of common pleas within the time required by law and was not allowed by the trial judge, and therefore not considered by the court of appeals, said motion is overruled. It further appearing upon the presentation of said motion that the record discloses that this case involves no question arising under the constitution of the United States or of this state, the same is dismissed.

Dismissed.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.